Claims 1-11 are currently pending with claims 3-9 being withdrawn as being directed to a non-elected invention.  Claims 1, 2, 10 and 11 are under consideration. 
The 112 rejection has been withdrawn in view of the present amendment and response. 
The rejection over Cho in view of Suzuki has been withdrawn in view of the present amendment and response.  Neither Cho nor Suzuki discloses a void-containing layer having a refractive index of less than 1.2.    
Applicant alleges that there is no motivation to combine Cho’s hollow nanoparticles and Suzuki’ mode 3 because mode 2 teaches the use of hollow nanoparticles and Suzuki does not teach modes 2 and 3 are combinable.  The examiner does not agree with Applicant’s allegation regarding the combination of Cho and Suzuki. As shown in paragraphs 244 and 249, the Mode 2 low refractive index layer is obtained from a fluorosilane using a sol-gel process.  Mode 2 is completely silent as to the particles, let alone a fluorosilane coupling agent for the particles.  The combined disclosures of Cho and Suzuki’s Mode 3 do not result in a low refractive index layer having combined properties set forth in Modes 2 and 3.  
The rejection over Riddle has been withdrawn in view of the present amendment and response.  Riddle fails to disclose a void-containing layer having a refractive index of less than 1.2.    
New grounds of rejections are made in view of newly discovered references to Coggio et al. (US 2013/0202867), Yoneyama et al. (US 2005/0154086) and Thies (US 2010/0165467).  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0202867 to Coggio et al. (Coggio) in view of US 2015/0175809 to Cho et al. (Cho). 
Coggio discloses an optical article 10 comprising an optical element 20, a low refractive index layer 30 having a refractive index of 1.3 or less, and a polymeric protective layer 40 on the low refractive index layer (abstract and figure 1).  In particular, the low refractive index layer has a refractive index of 1.17 (table 5).  The low refractive index layer comprises a binder, a plurality of silica nanoparticles, and a network of interconnected voids with a porosity of from 65% to 80% (paragraphs 24, 29 and 42).  A weight ratio of the binder to the plurality of the silica nanoparticles is 1:1, the equivalent of 50 wt% silica nanoparticles (paragraph 37).  The silica nanoparticles are treated with a silane coupling agent (paragraph 31).  
Coggio does not explicitly disclose the silane coupling agent comprising an alkoxysilane derivative with a fluoroalkyl group having 5 to 17 fluorine atoms. 
Cho, however, discloses an antireflective coating film obtained from a composition comprising a fluorosilane binder and 5-40 mass% hollow silica particles 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorosilane binder disclosed in Cho for the binder of Coggio motivated by the desire to enhance the anti-reflective performance of the low refractive index layer while providing excellent smudge resistance, fingerprint resistance and self-cleaning properties.  

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coggio in view of US 2005/0154086 to Yoneyama (Yoneyama).   
Coggio discloses an optical article 10 comprising an optical element 20, a low refractive index layer 30 having a refractive index of 1.3 or less, and a polymeric protective layer 40 on the low refractive index layer (abstract and figure 1).  In particular, the low refractive index layer has a refractive index of 1.17 (table 5).  The low refractive index layer comprises a binder, a plurality of silica nanoparticles, and a network of interconnected voids with a porosity of from 65% to 80% (paragraphs 24, 29 and 42).  A weight ratio of the binder to the plurality of the silica nanoparticles is 
Coggio does not explicitly disclose the silane coupling agent comprising an alkoxysilane derivative with a fluoroalkyl group having 5 to 17 fluorine atoms. 
Yoneyama, however, discloses an optical film comprising a transparent substrate and a low refractive index layer provided on the substrate (paragraph 27).  The low refractive index layer is obtained from a coating comprising a plurality of inorganic oxide particles and each of which having a surface treated with an organosilane compound and a fluorine-containing silane coupling agent (paragraphs 14, 15, 19-21).  

    PNG
    media_image1.png
    295
    411
    media_image1.png
    Greyscale
 

The fluorine-containing silane coupling agent comprising a fluoroalkyl group having 9 fluorine atoms (paragraph 64). 

    PNG
    media_image2.png
    39
    527
    media_image2.png
    Greyscale


Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorine-containing silane coupling agent comprising a fluoroalkyl group having 5 to 17 fluorine atoms disclosed in Yoneyama in combination with the binder of Coggio motivated by the desire to enhance the anti-reflective performance  of the low refractive index layer while providing excellent smudge resistance, fingerprint resistance and self-cleaning properties.    

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0165467 to Thies (Thies).  
Thies discloses an anti-reflective coated glass plate comprising a glass plate and an anti-reflective coating on the glass plate (abstract).  The anti-reflective coating comprises inorganic oxide nanoparticles and a binder (abstract).  The binder forms covalent bonds with nanoparticles and keep the nanoparticles attached and adhered to the glass plate (paragraph 53).  This is a clear indication that the surface of nanoparticles are treated or modified with the binder.  The inorganic oxide nanoparticles are silica nanoparticles (paragraph 45).  The binder comprises a fluorosilane represented by formula 1: 

    PNG
    media_image3.png
    244
    396
    media_image3.png
    Greyscale

The anti-reflective coating has a refractive index of 1.1 to 1.4 and a porosity of from 50 to 90% (paragraphs 26 and 31).    Both of these overlap the claimed ranges.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in refractive index and porosity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the refractive index and porosity are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the anti-reflective coating having a refractive index and porosity in In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 2, the anti-reflective coating includes 15.2 wt% of the nanoparticles (table 5).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thies as applied to claim 1, further in view of  US 2013/0216820 to Riddle et al. (Riddle).  
Thies does not explicitly disclose the fluorosilane binder comprising fluoroalkyl group having 9 to 10 fluorine atoms. 
Riddle, however, discloses an article comprising a substrate, a primer layer of a continuous network of acid-sintered silica nanoparticles and a hydrophobic fluorinated coating on the primer layer (abstract).  The hydrophobic fluorinated coating is a fluorosilane having a fluoroalkyl group with 5 to 17 fluorine atoms (paragraphs 108-111).  The fluorosilane contains both reactive silyl group and a hydrophobic fluorinated group.  The reactive silyl group has at least one hydroxyl group or hydrolysable group that can react with the surface of acid-sintered silica nanoparticles.  The primer layer comprises voids with a void fraction of 20 to 50% (paragraph 65).  
		
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorosilane comprising fluoroalkyl group having 9 to 10 fluorine atoms because such is one of typical fluorosilane binders for the silica nanoparticle . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788